DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al (US 2015/0065219) in view of Massing et al (US 2014/0121015).
In Regards to claims 1, 12 and 18 Kiely discloses:
generating a live video signal of a scene associated with a field of view of a user (paragraph [0025], Fig. 2, Fig. 5, the camera of portable electronic device 150 captures area 201 of display 122 and reproduces area 201 on display 151), 

wherein the scene comprises at least one first gaming element associated with a wagering game (paragraph [0030], Fig. 5, visible video reels 502-505), 

wherein the at least one first gaming element corresponds to a first outcome of the wagering game (paragraph [0030], Fig. 5, visible video reels provide a game outcome to the player); 

determining, based on the live video signal, at least one second gaming element in real time (paragraph [0030], Fig. 5, hidden video reel is shown to the player on display 151); 
displaying the at least one second gaming element to the user in association with the at least one first gaming element as part of the scene so that the second gaming element is displayed as part of the wagering game (paragraph [0030] – paragraph [0031], Fig. 5, hidden reel 501 is displayed to the player and is used to provide an outcome to the player), 

wherein the at least one first gaming element and the at least one second gaming element corresponds to a second outcome of the wagering game (paragraph [0030] – paragraph [0031], Fig. 5, hidden reel 501 may be a bonus reel or a multiplier reel and is available to the player for an extra bet and may provide the player with a second outcome). 

However, Kiely does not specifically disclose that: 
the second game element is displayed via an augmented reality (“AR”) headset worn by the user.

Massing discloses that: 
game elements are displayed via an augmented reality (“AR”) headset worn by a user (paragraph [0083], Fig. 1, augmented reality module 1155 is configured to generate virtual content and provide the virtual content to gaming eyewear 1130 to present as virtual images).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the AR headset as taught by Massing into the gaming system as taught by Kiely in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claims 2, 13 and 19 Kiely discloses that which is discussed above. Kiely further discloses that:
he at least one first gaming element is at least one first reel comprising a plurality of game symbols so that the first outcome is based on at least one game symbol from each of the at least one first reel (paragraph [0030], Fig. 5, visible video reels 502-505), and 

wherein the at least one second gaming element is at least one second reel comprising a plurality of game symbols so that the second outcome is based on at least one game symbol from each reel of the at least one first reel and at least one game symbol from each reel of the at least one second reel (paragraph [0030] – paragraph [0031], Fig. 5, hidden reel 501 is displayed to the player and is used to provide an outcome to the player).

In Regards to claims 3-4, 14-15 and 20 Kiely discloses that which is discussed above. Kiely further discloses that:
the at least one first reel comprises at least three first reels (paragraph [0030], Fig. 5, visible video reels 502-505). 

Although Kiely does not specifically disclose a plurality of first pay lines or second pay-lines as disclosed in the instant claims the use of pay lines in reel based slot machine games is notoriously old and well known and generally includes unique elements from each reel considered in each outcome of a reel based gaming machine. It would be obvious to one of ordinary skill in the art at the time of filing to utilize the well-known practice of providing pay-lines in a gaming device in order to yield the predictable result of providing a manner in which to allow players to distinguish winning and non-winning outcomes of the gaming device.

In Regards to claims 5 and 16 Kiely discloses that which is discussed above. Kiely further discloses that:
the first outcome corresponding to at least one particular first pay line is less favorable to the user than the second outcome corresponding to the at least one particular second pay line that contains all of the first gaming elements from the at least one particular first pay line (paragraph [0030], hidden reel 501 may be a bonus reel or a multiplier reel and is available to the player for an extra bet, the examiner interprets an outcome including, for example, a bonus reel multiplier as more favorable to a user than an outcome without a bonus reel multiplier).

In Regards to claims 6 and 17 Kiely discloses that which is discussed above. Kiely further discloses that:
the at least one first gaming element is at least one first game symbol so that the first outcome is based on the at least one first game symbol (paragraph [0030], Fig. 5, visible video reels 502-505), and 
that the at least one second gaming element is at least one second game symbol so that the second outcome is based on the at least one first game symbol and the at least one second game symbol (paragraph [0030], Fig. 5, hidden video reel 501).

In Regards to claim 7 Kiely discloses that which is discussed above. However, Kiely does not specifically disclose that:
generating the live video signal of the scene associated with the field of view of the user comprises generating, via a camera associated with the AR headset, the live video signal of the scene that includes the entire field of view of the user, the AR headset comprises a three-dimensional (“3D”) AR headset, or that the at least one second gaming element comprises a 3D image.

Massing discloses that: 
generating the live video signal of the scene associated with the field of view of the user comprises generating, via a camera associated with the AR headset, the live video signal of the scene that includes the entire field of view of the user (paragraph [0083] – paragraph [0084], Fig 1, gaming eyewear 1130 is configured to present the virtual content while real-world objects are visible within a field of view of the gaming eyewear 1130);

the AR headset comprises a three-dimensional (“3D”) AR headset (paragraph [0066], gaming eyewear 1030 is configured to present three-dimensional (3D) virtual images of content (e.g., a 3D shamrock 1019, a 3D fish 1018, and 3D reels symbols of reels 1007)); and 

the at least one second gaming element comprises a 3D image (paragraph [0066], gaming eyewear 1030 is configured to present three-dimensional (3D) virtual images of content (e.g., a 3D shamrock 1019, a 3D fish 1018, and 3D reels symbols of reels 1007)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the AR headset game system as taught by Massing into the gaming system as taught by Kiely in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.
In Regards to claim 9 Kiely discloses that which is discussed above. However, Kiely does not specifically disclose that:
determining, based on the live video signal, the at least one second gaming element in real time comprises: determining information associated with the user; determining visual characteristics of the second gaming element based on the information associated with the user.

Massing discloses: 
determining, based on the live video signal, the at least one second gaming element in real time comprises:

determining information associated with the user (paragraph [0059], system 800 determines for example player preferences, player history, other information, etc.); and 

determining visual characteristics of the second gaming element based on the information associated with the user (paragraph [0059], system 800 determines for example player preferences, player history, other information, etc., the examiner interprets player preferences determined to include the well known aspects such as player preferred themes).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display as taught by Massing into the gaming system as taught by Kiely in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 10 Kiely discloses that which is discussed above. However, Kiely does not specifically disclose:
determining, by an AR controller coupled to the AR headset, the at least one second gaming element, the AR controller being separate from a device displaying the at least one first gaming element.

Massing discloses: 
determining, by an AR controller coupled to the AR headset, the at least one second gaming element  (paragraph [0083], wagering game server 1150 also includes a augmented reality module 1155 configured to generate, modify, and/or control gaming content for wagering games that use the gaming eyewear 1130); and 
the AR controller being separate from a device displaying the at least one first gaming element (paragraph [0083], wagering game server 1150 including augmented reality module 1155).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the AR headset game system as taught by Massing into the gaming system as taught by Kiely in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 11 Kiely discloses that which is discussed above. Kiely further discloses that:
a device displaying the at least one first gaming element is unaware of the at least one second gaming element (paragraph [0022], paragraph [0025], Fig. 2, Fig. 5, the player may be completely unaware of the presence of a hidden element during game play without the use of portable electronic device 150);

the live video signal of the scene is free of indications of the at least one second gaming element (paragraph [0022], paragraph [0025], Fig. 2, Fig. 5, the player may be completely unaware of the presence of a hidden element during game play without the use of portable electronic device 150); and 

wherein displaying the at least one second gaming element to the user in association with the at least one first gaming element as part of the scene comprises: 

determining a first location in the scene of the at least one first gaming element (paragraph [0022], paragraph [0025], Fig. 2, Fig. 5, when a user connects portable electronic device 150 to gaming machine 102, the player may be able to play a 7-card version of poker, the examiner interprets the displaying as taught by Kiely as inherently requiring determining a location of the first element in order to properly place the second element on the display device); and 

displaying the at least one second gaming element at a second location in the scene based on the first location (Fig. 5).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


/Jason Pinheiro/            Examiner, Art Unit 3715